Whenever any guardian is removed and no person is appointed to succeed in the guardianship, the judge of probate shall certify the name of such guardian and his sureties to the solicitor of the judicial district, who shall forthwith institute an action on the bond of the guardian, in the Superior Court, for securing the estate of the *Page 309 
ward. The judge before whom the action is brought shall have power to appoint a receiver until a guardian is appointed to take possession of the ward's estate, to collect all moneys due to him, to secure, loan, invest or apply the same for the benefit and advantage of the ward, subject to such rules and orders as the judge may from time to time make in regard thereto. Bat. Rev., ch. 103, sec. 21, 22. Under this statute the action is brought; and, pending the action, and while it is under reference to take an account — and before the account is completed and finally acted on, so as to see whether anything, and, if anything, what may be due and owing to the ward — a motion is made by the plaintiff, and (434) upon it an order is made by the court, that the sureties in the guardian bond shall within five days pay into court $300 for the present maintenance of the ward, and also $300 for the use of her counsel; and that if these sums are not so paid that execution shall issue therefor.
The defendants in their answer deny any liability on their bond, or that they are in any way indebted to the ward. The reference is still pending, and there has been no final adjudication ascertaining any such indebtedness. Has the court jurisdiction to make such an order?
Under the statute before cited it is apparent that the fund, whether consisting of money or securities, must first be reduced into the possession of the court or the receiver before it can be made the subject either of investment or application to the wants of the ward pendente lite, As soon as another person is appointed guardian in place of the one removed, the duty of making orders for the maintenance or education of the ward is remitted again to the appropriate jurisdiction of the court of probate. Bat. Rev., ch. 103, sec. 20, subsec. 4.
If it is made to appear to the court, pending this action, that a fund belonging to the ward is in possession of the guardian removed, the judge may, by process of contempt, compel its payment into court, where it will be subject to such orders and disposition as necessities of the ward may require. But until it is so paid into court it is not subject to the protection and control of the court. "In order," says Adams, "to obtain an allowance for maintenance, it must be shown that there is a present income, belonging absolutely to the infant, and that the allowance will be for his benefit." Eq., 287. Such and such only is the jurisdiction and power of the chancellor under the old equity system, in all cases where there is the relation of trustee and cestui que trust, and the fund is, in the contemplation of a court of equity, the property of the   (435) plaintiff. Daniel v. Owen, 72 N.C. 340. The statute confers no greater powers upon the Court.
The action here is instituted against the guardian and his sureties for the possession of the estate of the ward. The defendants deny any liability and any indebtedness, and a reference is made to take the account, *Page 310 
and pending that reference and before a final adjudication ascertaining whether there is any, and if any, what indebtedness, this motion and order are made against the sureties for the payment by them of $300 to meet the pressing necessities of the ward, and $300 for her attorney.
We are not referred to any precedent or authority for such an order, and we have been unable to find any. It would be as reasonable to ask and make such an order upon the sureties, in an action upon an administration bond, in behalf of infant distributees, before it is ascertained that there is a breach or that anything is due them.
It is unnecessary to decide whether the order in this case is a judgment upon which an execution can be issued; or the disobedience to which can be punished by process of contempt. The court had no power to make the order. There is error.
Judgment reversed, and cause remanded to be further proceeded with according to law.
PER CURIAM.                                                    Reversed.
(436)